DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is responsive to the amendment filed on 12 August, 2022. As directed by the amendment: claims 1 and 6 have been amended, claims 2 and 4-5 have been cancelled, no new claims have been added. Thus, claims 1, 3 and 6-7 are presently pending in this application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3 and 6-7 are rejected under 35 U.S.C. 103 as obvious over Kuroda et al. (US 20110251575 A1).
Regarding claim 1, Kuroda discloses an absorbent article ("absorbent article"; Abstract) comprising 
a main body ("absorbent article 1"; [0021]; fig. 1) including a liquid-permeable topsheet ("liquid-permeable sheet 2"; [0021]; fig. 2), 
a liquid-impermeable backsheet ("liquid-impermeable sheet 3"; [0021]; fig. 2), and 3
an absorbent body ("absorption body 4"; [0021]) disposed between the topsheet and the backsheet ("sandwiched between the liquid-permeable sheet and the liquid-impermeable sheet"; [0021]), 
wherein the main body 1 has an elongated shape with a predetermined length in a front-rear direction (fig. 1) and a predetermined width in a width direction orthogonal to the front-rear direction (fig. 1), and includes a compressed groove ("compressed groove" 7a-f; [0022]; Fig. 1) recessed from a topsheet side toward a backsheet side (fig. 2), 
wherein the compressed groove 7a-f includes a pair of front-rear direction compressed grooves extending in the front-rear direction (7a & 7b; fig. 1), 
wherein the front-rear direction compressed grooves (7a & 7b; fig. 1) each include high-compressed portions ("high-compressed part 8"; [0023]; fig. 2) and a low-compressed portion ("low-compressed part 9"; [0023]; fig. 2) that is less deeply recessed than the high-compressed portions ("high-compressed part is compressed in a ratio of 90% or more based on the thickness of absorption body in the vicinity of the high-compressed part, and the low-compressed part is compressed in a ratio of 20% to less than 90%"; [0023]; fig. 2), and 
each include a first rear compressed groove (“right and left compressed grooves 7a' and 7b'”; [0048]; Annotated fig. 6) formed in a region corresponding to an intergluteal cleft of a wearer when attached ("right and left compressed grooves are located to extend across the position corresponding to the excretion part"; [0042]; fig. 6), and 
a middle compressed groove (7a" & 7b"; [0048]; Annotated fig. 6) formed forward of the first rear compressed groove (Annotated fig. 6), and
a second rear compressed groove 7d (“rear-side compressed groove 7d”; [0022]; Annotated FIG. 6) formed backward of the first rear compressed groove (see Annotated fig. 6), and
wherein the first rear compressed groove has a groove width that is uniform over an entire length of the first rear compressed groove (“width of the compressed groove is uniform”; [0024]; FIG. 1), and the second rear compressed groove has a groove width that is uniform over an entire length of the second compressed groove (“width of the compressed groove is uniform”; [0024]; FIG. 1).
Kuroda fails to disclose the groove width of the first rear compressed groove being narrower than a groove width of the middle compressed groove and the groove width of the second rear compressed groove. However, Kuroda discloses that the compressed groove width “may be from 1 to 5 mm” ([0024]) in order to control the rigidity and conformity of individual regions of the absorbent article ([0041]) and enhance wearability ([0047]). To modify the groove widths of Kuroda into the claimed proportions would entail a mere change in size of the components and yield only predictable results. A change in proportion is generally recognized as being within the level of ordinary skill in the art. In re Reese, 129 USPQ 402. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kuroda’s device such that the groove width of the first rear compressed groove being narrower than a groove width of the middle compressed groove and the groove width of the second rear compressed groove, for the purpose of assigning suitable twistability and rigidity to individual regions of the absorbent article ([0024]) thereby enhancing wearability ([0047]).
Kuroda does not explicitly disclose wherein a total area per unit length in the front-rear direction of the high-compressed portions in the first rear compressed groove is smaller than a total area per unit length in the front-rear direction of the high-compressed portions in the middle compressed groove (examples of the compressed groove configuration are shown in fig. 4), and wherein a total area per unit length in the front-rear direction of the high-compressed portions in the second rear compressed groove is greater than the total area per unit length in the front-rear direction of the high-compressed portions in the first rear compressed groove.
However, Kuroda discloses that the total area per unit length of the high-compressed portions (the dark areas shown in fig. 4) in example configuration A of Fig. 4 is noticeably less than example configuration C. The total area per unit length in the front-rear direction of the high-compressed portions in the first rear compressed groove with example configuration A of Fig. 4 is smaller than the total area per unit length in the front-rear direction of the high-compressed portions in the middle compressed groove with example configuration C. Similarly, the total area per unit length in the front-rear direction of the high-compressed portions in the second rear compressed groove when configured with example configuration C is greater than the total area per unit length in the front-rear direction of the high-compressed portions in the first rear compressed groove when configured with example configuration A.

    PNG
    media_image1.png
    327
    457
    media_image1.png
    Greyscale

Moreover, Kuroda discloses that the shape of the nearly transverse high-compressed part is not particularly limited and may differ in the shape from each other ([0026]). Kuroda also discloses that any of the designs and/or arrangements shown in Fig. 4 may be utilized within any of the compressed grooves ([0040]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kuroda’s device such that a total area per unit length in the front-rear direction of the high-compressed portions in the first rear compressed groove is smaller than a total area per unit length in the front-rear direction of the high-compressed portions in the middle compressed groove, in order to make the absorbent article suitably flexible or rigid in desired areas and leak-proof ([0036]-[0040]).

    PNG
    media_image2.png
    522
    460
    media_image2.png
    Greyscale

Annotated Fig. 6
Furthermore, the courts have held that, absent persuasive evidence proving otherwise, the changes in shape and duplication/arrangement of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04).

Regarding claim 3, Kuroda fails to explicitly disclose that a pitch of the high-compressed portions in the first rear compressed groove is greater than a pitch of the high-compressed portions in the middle compressed groove. 
However, Kuroda discloses that the pitch of the high-compressed portions can be varied ([0034]; fig. 4), that example configuration A in fig. 4 has a pitch of high-compressed portions greater than that of example configuration C (fig. 4), and that any of the designs and/or arrangements shown in Fig. 4 may be utilized within any of the compressed grooves ([0040]).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kuroda’s device such that a pitch of the high-compressed portions in the first rear compressed groove is greater than a pitch of the high-compressed portions in the middle compressed groove, for the purpose of controlling leakage and “fitting to the curve of the body” ([0034]).
Furthermore, the courts have held that, absent persuasive evidence proving otherwise, the changes in shape and duplication/arrangement of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04).

Regarding claim 6, Kuroda fails to explicitly disclose that a pitch of the high-compressed portions in the second rear compressed groove is smaller than a pitch of the high-compressed portions in the first rear compressed groove.
However, Kuroda discloses that the pitch of the high-compressed portions can be varied ([0034]; fig. 4), that example configuration A in fig. 4 has a pitch of high-compressed portions greater than that of example configuration C (fig. 4), and that any of the designs and/or arrangements shown in Fig. 4 may be utilized within any of the compressed grooves ([0040]).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kuroda’s device such that a pitch of the high-compressed portions in the first rear compressed groove is greater than a pitch of the high-compressed portions in the middle compressed groove, for the purpose of controlling leakage and “fitting to the curve of the body” ([0034]).
Furthermore, the courts have held that, absent persuasive evidence proving otherwise, the changes in shape and duplication/arrangement of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04).

Regarding claim 7, Kuroda discloses that the high-compressed portions do not fully traverse the compressed groove in the width direction (“high-compressed part is composed of nearly transverse high-compressed parts formed so as to almost fully traverse the compressed groove in the widthwise direction”; [0007]).

Response to Arguments
Applicant's arguments filed 12 August, 2022 have been fully considered but they are not persuasive for the following reasons:
Regarding the argument on page 4 of Applicant’s Remarks that Kuroda does not teach or suggest a difference between the width of the right and left compressed grooves 7a", 7b" (corresponding to the first rear compressed groove in the present application) and the width of the right and left compressed grooves 7a', 7b' (corresponding to the middle compressed groove in the present application), and also does not teach or suggest a difference between the width of the right and left compressed grooves 7a", 7b"' and the width of the rear-side compressed groove 7d (corresponding to the second compressed groove in the present application), the Examiner disagrees for the reason set forth in the amended rejection above.
It is noted that Kuroda discloses the compressed groove width “may be from 1 to 5 mm” ([0024]) in order to control the rigidity and conformity of individual regions of the absorbent article ([0041]) and enhance wearability ([0047]). To modify the groove widths of Kuroda into the claimed proportions would entail a mere change in size of the components and yield only predictable results. A change in proportion is generally recognized as being within the level of ordinary skill in the art. In re Reese, 129 USPQ 402. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kuroda’s device such that the groove width of the first rear compressed groove being narrower than a groove width of the middle compressed groove and the groove width of the second rear compressed groove, for the purpose of assigning suitable twistability and rigidity to individual regions of the absorbent article ([0024]) thereby enhancing wearability ([0047]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsung Tai "Ted" Yang whose telephone number is (571)272-8846. The examiner can normally be reached 8:30am - 6pm (EST) M-F, Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.Y./Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785